- , Case 2:19-mc-12530-DM Document1 Filed 09/12/19 SEACED

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

IN THE MATTER OF THE APPLICATION FOR A SEARCH WARRANT FOR AN APPLE
iPHONE CELLULAR PHONE (TARGET DEVICE); SEIZED FROM TRAFFIC STOP ON
3221 HIGHWAY 51, LAPLACE, LA, AND CURRENTLY LOCATED AT 3838 N.
CAUSEWAY BLVD., SUITE 1800, METAIRIE, LA 70002 (DEA NEW ORLEANS)

Case No. 19-mc-12530

Nee ee ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

J, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Eastern District of Louisiana

, there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
m evidence of a crime;

ot contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
2 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. §§ 841(a)(1) and 846 Distribution, Possession with Intent to Distribute, and Conspiracy
to Distribute and Possess with Intent to Distribute Illegal Narcotics

The application is based on these facts:

See Affidavit.

wo Continued on the attached sheet.

 

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
2 a
ae i signature

Task Force Officer Douglas Buckler, DEA

Printed name and title

Sworn to before me and signed in my presence.

Date: 09/12/2019 a, Yo~ (t tor

Judge's signature

City and state: New Orleans, Louisiana Hcnorable Janis Van Meerveld, U.S. Magistrate Judge

Printed name and title

 
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 2 of 17

ATTACHMENT A
Property to be Searched
1. Target Device is identified as an Apple iPhone, black in color, IMEI: Unknown,
Serial Number: Unknown, with a red plastic case. The Target Device is currently located at the
Drug Enforcement Administration (DEA) New Orleans Field Division (NOFD), 3838 N.
Causeway Blvd., Suite 1800, Metairie, LA 70002.

2. This warrant authorizes the forensic examination of Target Device for the purpose

of identifying the electronically stored information described in Attachment B.

 

 
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 3 of 17

ATTACHMENT B
1. All records on the listed communication device described in Attachment A that
relate to the violations of Title 21, United States Code, Sections 841(a)(1) and 846 (Distribution,
Possession with Intent to Distribute, and Conspiracy to Distribute and Possess with Intent to
Distribute Illegal Narcotics) and involve NARCISSE before and up to his arrest date of August
25, 2019, including:
a. Any subscriber information, contact information to include, names, addresses,
telephone numbers, email addresses or other identifiers;
b. Any call log information, including missed, incoming and outgoing calls and
any information associated with those numbers;
c. Any photographs, video and audio files;
d. Any text messages, email messages, chats, multimedia messages, installed
applications or other electronic communications;
e. Any calendar, note, password, dictionary entries;
f. Any Global Positioning Satellite (GPS) entries, Internet Protocol Connections,
Location entries to include Cell Tower and Wi-Fi entries;
g. Any internet or browser entries or history;
h. Any system, data or configuration information contained within the devices;
i. List of customers and related identifying information;
j. Types, amounts, and prices of drugs and firearms trafficked as well as dates,
places, and amounts of specific transactions;

k. Any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information); and

 
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 4 of 17

l. All bank records, checks, credit card bills, account information, and other
financial records.

2. As used above, the terms “records” and “information” include all of the foregoing

 

items of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 5 of 17

SEALED

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE Case No. 19-mc-12530
APPLICATION FOR A SEARCH
WARRANT FOR AN APPLE iPHONE Filed Under Seal

CELLULAR PHONE (TARGET DEVICE);
SEIZED FROM TRAFFIC STOP ON 3221
HIGHWAY 51, LAPLACE, LA, AND
CURRENTLY LOCATED AT 3838 N.
CAUSEWAY BLVD., SUITE 1800,
METAIRIE, LA 70002 (DEA NEW
ORLEANS)

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

I, Douglas Buckler, being duly sworn, declare as follows:
INTRODUCTION AND TASK FORCE OFFICER BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the examination of property — one
electronic device-currently in law enforcement possession, and the extraction from that property
of electronically stored information described in Attachment B.

2. I am a Task Force Officer with the Drug Enforcement Administration (“DEA”),
High Intensity Drug Trafficking Area (““HIDTA”) currently assigned to the New Orleans Field
Division. I have been employed with the St. John the Baptist Parish Sheriff's Office (““SJPSO”)
since June 2014, and have been assigned to HIDTA since September 2017. I have participated in
investigations involving federal drug violations during that time. As a result of my DEA and law
enforcement training, general knowledge, and experience as a Task Force Officer with the DEA,

I am familiar with federal drug laws.

 
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 6 of 17

3. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant, and therefore it does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4. The property to be searched is an Apple iPhone cellular telephone, IMEI:
Unknown, Serial Number: unknown, black in color with a red plastic case (“Target Device”). As
set forth more fully below, the Target Device was seized during a search of a vehicle located at
3221 Highway 51, Laplace, Louisiana, pursuant to a traffic stop of a motor vehicle on August 25,
2019. This Court has jurisdiction to issue a search warrant for the Target Device because the
device is currently held at the DEA New Orleans Field Division Office at 3838 N. Causeway Blvd.,
Suite 1800, Metairie, Louisiana 70002.

5. The applied-for warrant would authorize the forensic examination of the Target
Device, as more fully described in Attachment A, for the information listed in Attachment B.

PROBABLE CAUSE

6. I submit that there is probable cause to believe that the Target Device contains
evidence of violations of federal law, specifically conspiracy to distribute controlled dangerous
substances, in violation of Title 21, United States Code, Sections 841(a)(1) and 846, and the use
of communications facilities in furtherance of drug trafficking, in violation of Title 21, United
States Code, Section 843.

7. The information contained in this affidavit is based upon information obtained
during an investigation conducted by the Drug Enforcement Administration (“DEA”), and SJPSO.
Since approximately March 2018, Special Agents of the DEA have been investigating Ellis
BATISTE, Sr. (“BATISTE”), and other persons known and unknown, in connection with

possible violations of federal laws, including Title 21, United States Code, Sections 841(a)(1) and
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 7 of 17

846. BATISTE and his associates are believed to be illegally distributing and trafficking
controlled substances in the Laplace, Louisiana area.

Traffic Stop of Octavius NARCISSE and seizure of approximately 5 kilograms of suspected
powdered cocaine and approximately 1 kilogram of suspected fentanyl on August 25, 2019.

8. On August 14, 2019, investigators from the Drug Enforcement Administration
(DEA) High Intensity Drug Trafficking Area Group 1 (HIDTA1) began monitoring a court
sanctioned T-III Wire Intercept on telephone number (504) 952-1598. The investigators had
previously identified the telephone number as being utilized by BATISTE, who is a target of this
investigation and a known distributor of illegal narcotics. The investigators had also previously
established that telephone number (985) 201-4221 was a Verizon telephone number and was also
subscribed to BATISTE, but was being utilized by Octavius NARCISSE (“NARCISSE”), black
male, date of birth 01-15-1967. NARCISSE was a known close associate of BATISTE who had
been identified early in the investigation. By monitoring the aforementioned T-III Wiretap, TFO
Buckler has established that during the approximate time frame before the traffic stop that resulted
in the seizure of the Target Device, NARCISSE and BATISTE were in contact on the two
aforementioned telephones.

9. On August 25, 2019, at approximately 5:35 PM, TFO Buckler was advised by DEA
New Orleans Field Division personnel who were monitoring the T-IIJ Wiretap that they had
intercepted communications between BATISTE and NARCISSE regarding NARCISSE
traveling to Amite, Louisiana. Based upon the conversations that ensued over the next period of
approximately one hour, TFO Buckler was reasonably certain that NARCISSE traveled to Amite,
Louisiana to pick-up narcotics for BATISTE. Based upon the intercepted telephone calls, TFO
Buckler believed that NARCISSE was utilizing BATISTE's 1990 Chevrolet pickup truck bearing

Louisiana license plate Y262731. TFO Buckler had previously had BATISTE's license plate
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 8 of 17

information entered into the License Plate Recognition (LPR) camera system. At approximately
5:48 PM, TFO Buckler received an electronic notification that BATISTE's vehicle had registered
on the LPR system on Interstate I-55 northbound in Hammond, Louisiana.

10. Anticipating that NARCISSE would be returning to St. John the Baptist Parish,
TFO Buckler immediately advised SJPSO Special Operations Division (SOD) Major Tanner
Mangano that NARCISSE was expected to be traveling through St. John the Baptist Parish in the
immediate future and would possibly be in possession of illegal narcotics. TFO Buckler and Major
Mangano then assembled members of SOD and began stationing deputies along Interstate I-55 in
St. John the Baptist Parish. At approximately 6:47 PM, TFO Buckler received a notification from
the LPR system that BATISTE's vehicle had registered on Interstate I-55 southbound in
Hammond, Louisiana. At approximately 6:51 PM, SJSO Captain Monty Adams visually observed
BATISTE's vehicle southbound on I-55 near the Ponchatoula on-ramp. At approximately 6:59
PM, SJSO Deputy Steve Hughes visually observed BATISTE's vehicle traveling southbound on
I-55 near mile marker 13. At approximately 7:04 PM, SJSO Sergeant Joshua Gilboy visually
observed the vehicle traveling southbound on I-55 near the 7.6 mile marker. At approximately
7:07 PM, SJSO Sergeant Gilboy again visually observed the vehicle traveling southbound on I-55
near the 2.4 mile marker. At approximately 7:09 PM, SJSO Major Tanner Mangano visually
observed the vehicle exit I-55 at the Laplace exit and begin traveling southbound on Highway 51.

11. At approximately 7:13 PM, SJPSO Deputy Benjamin Teekel conducted a traffic
stop on NARCISSE near the intersection of Palmetto Drive and Highway 51 (3221 Highway 51)
after observing traffic violations. Deputy Teekel subsequently utilized his K9 partner and
observed that the K9 indicated the presence of narcotics inside of the vehicle. Deputies

subsequently performed a search of the vehicle and discovered six parcels wrapped in brown tape,
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 9 of 17

located within a black duffel bag in the vehicle. Deputies noted that five of the parcels were
rectangular shaped and one of the parcels was oblong. Deputies seized the parcels, the black duffel
bag, and the Target Device. Deputies subsequently conducted a field test of the material present
in the parcels and noted a positive test result for cocaine in a rectangular shaped parcel and an
inconclusive test result in the oblong shaped parcel. The investigators also weighed the suspected
narcotics and noted the five rectangular parcels containing suspected cocaine weighed
approximately 5.486 kilograms.

12. NARCISSE was arrested by Deputy Teekel for violation of Louisiana Revised
Statutes 32:64 (General Speed Law), 32:295.1 (Seat Belt Required), 32:304 (Tail Lamps
Required), 40:967A1 (Possession with Intent to Distribute Cocaine) and 40:981.3 (Drug Free
Zone).

13. On 08-27-2019, TFO Buckler and Special Agent (SA) Catanzaro collected the
seized items from the SJPSO and transported the exhibits to the DEA NOFD. Upon arriving at
NOFD, agents requested that Special Agent Joey Blackledge conduct a field test of the contents of
the oblong parcel, utilizing a MX908 Gas Spectrometry Machine. SA Blackledge thus field tested
the contents of the parcel and noted a positive test result for fentanyl. SA Catanzaro also weighed
the parcel containing suspected fentanyl and noted an approximate weight of 1.06 kilograms. SA
Catanzaro subsequently advised GS Clyde Mclaughlin and Assistant United States Attorney
Duane Evans of the positive test for fentanyl.

14. —_- Your affiant has received training and possesses active and collective knowledge
that persons involved in the illegal distribution of narcotics and the illegal possession of firearms
and known associates of violent criminal organizations often use cell phones to document their

illegal activity. Your affiant has arrested subjects before whom have possessed mobile devices
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 10 of 17

and computers that contain contacts, pictures, text messages, and other communications related to
unlawful narcotics activity and firearm possession. Your affiant knows that people often use cell
phones and/or smart phones to take pictures of themselves holding firearms and upload them to
social media sites. Your affiant also knows that people engaged in the illegal distribution of
narcotics often possess more than one cell phone to conduct various aspects of their illegal drug
distribution.

15. Your affiant knows through his training and experience that data stored within a
cellular telephone can be retrieved through a forensic examination. This examination will capture
said data allowing the forensic examiner to replicate the information. The data can then be
analyzed to determine if the captured information is of any evidentiary value. Your affiant also
knows that data can be stored on a cellular phone device by physically capturing the data (cell
phone camera), by multimedia access (data being linked through a text message and referring the
user to a specific web site), or by transmitting data attached to text messages.

TECHNICAL TERMS

16. Based on my training and experience, I use the following technical terms to convey
the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used primarily for voice
communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless
telephones or traditional “land line” telephones. A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 11 of 17

communications, wireless telephones now offer a broad range of capabilities.
These capabilities include, but are not limited to: storing names and phone

2°

numbers in electronic “address books;” sending, receiving, and storing text
messages and email; taking, sending, receiving, and storing still photographs
and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data
unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio,
video, or photographic files. However, a portable media player can also store

other digital data. Some portable media players can use removable storage

media. Removable storage media include various types of flash memory cards
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 12 of 17

or miniature hard drives. This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the
ability to store very large amounts of electronic data and may offer additional
features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display
its current location. It often contains records the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or
locations involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current time,
combined with a special sequence of numbers. These signals are sent by radio,
using specifications that are publicly available. A GPS antenna on Earth can
receive those signals. When a GPS antenna receives signals from at least four
satellites, a computer connected to that antenna can mathematically calculate
the antenna’s latitude, longitude, and sometimes altitude with a high level of
precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive email. PDAs

usually include a memory card or other removable storage media for storing
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 13 of 17

data and a keyboard and/ or touch screen for entering data. Removable storage
media include various types of flash memory cards or miniature hard drives.
This removable storage media can store any digital data. Most PDAs run
computer software, giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-processing
documents, spreadsheets, and presentations. PDAs may also include global
positioning system (“GPS”) technology for determining the location of the
device.

f. IP Address: An Internet Protocol address (or simply “IP address’’) is a unique
numeric address used by computers on the Internet. An IP address is a series
of four numbers, each in the range 0-255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet computer must be
assigned an IP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most
Internet service providers contro] a range of IP addresses. Some computers
have static—that is, long-term—IP addresses, while other computers have
dynamic—that is, frequently changed—IP addresses.

g. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

 
 

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 14 of 17

17. Based on my training, experience, and research, J know that the Target Device has
capabilities that allow them to serve as a wireless telephone, digital camera, portable media player,
GPS navigation device, and PDA. In my training and experience, examining data stored on devices
of this type can uncover, among other things, evidence that reveals or suggests who possessed or
used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

18. Based on my knowledge, training, and experience, J know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools.

19. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the Device
was used, the purpose of its use, who used it, and when. There is probable cause to believe that
this forensic electronic evidence might be on Target Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of
a file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,

after examining this forensic evidence in its proper context, be able to draw

10
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
   
     

Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 15 of 17

conclusions about how electronic devices were used, the purpose of their use,
who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be merely reviewed by
a review team and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls within
the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

f. I know that an individual’s electronic device can generally serve both as an
instrumentality for committing the crime, and also as a storage medium for
evidence of the crime. The electronic device is an instrumentality of the crime
because it is used as a means of committing the criminal offense. The electronic
device is also likely to be a storage medium for evidence of crime. From my
training and experience, I believe that an electronic device used to commit a
crime of this type may contain: data that is evidence of how the electronic
device was used; data that was sent or received; and other records that indicate

the nature of the offense.
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 16 of 17

20. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

Manner of execution. Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
to authorize execution of the warrant at any time in the day or night.

CONCLUSION

21. I submit that this affidavit supports probable cause to authorize the forensic
examination of the Target Device, as they are more fully described in Attachment A, for the
purpose of identifying the electronically stored information, as more fully described in
Attachment B.

REQUEST FOR SEALING

22. It is respectfully requested that this Court issue an order sealing, until further order
of the Court, all papers submitted in support of this application, including the application and
search warrant. I believe that sealing this document is necessary because the items and information
to be seized are relevant to an ongoing investigation into a criminal organization, and not all of the
targets of this investigation are aware of the investigation at this time. Based upon my training
and experience, I have learned that, criminals actively search for criminal affidavits and search
warrants via the internet, and disseminate them to other criminals as they deem appropriate, i.e.,

post them publicly online. Premature disclosure of the contents of this

12

 

 
Case 2:19-mc-12530-DM Document1 Filed 09/12/19 Page 17 of 17

affidavit and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

<< NS

Douglas Buckler, Task Force Officer
Drug Enforcement Administration

 

Sworn to and subscribed before me
this [ 7 day of September, 2019
at New Orleans.

 

 

13

 
